DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 was filed after the mailing date of the Non-Final rejection on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 9, line 9 and line 26 discloses “network communication links 23” and “control links 27” in figure 1 and 2.  However, neither Fig. 1 nor Fig. 2 depict the numerals “23” and “27” in it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 05/29/2022, with respect to Claims 1-5, 7, 9, 11-15, 17 and 19 been  rejected under 35 U.S.C. 103 over Mishra et al. (U.S. Patent Application Publication 2022/0066978) in view of Morris et al. (U.S. Patent Application Publication 2005/0033947 have been fully considered and are persuasive particularly the argument that “amended independent claims 1 and 11 [[to]] clarify that the ports are configured to transmit and receive respective communication signals over respective network links of a packet communication network and to recover a remote clock from data received in these communications signals…a root clock signal is distributed from a designated root device to the other (slave) devices over clock links, such as  cable  links…the synchronization scheme in the system of claim 1 recovers, synchronizes, and distributes two types of clock signals over two distinct types of links: remote clocks derived from data received from a packet communication network and a root clock signal conveyed over dedicated clock links”.  These rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite the limitation “recover a respective remote clock from data received from the packet communication network in each of the communications signals” in lines 15-16 and lines 9-10, respectively.  However, later in lines 28-30 and 26-28 of claim 1 and 11, respectively, it recites “the respective remote clock recovered from the communication signals received from the packet communication network”.  Hence, it is unclear, if “respective remote clock” is recovered from “data” in the communication signals or any other element other than data in the communication signals. , it is unclear if “respective remote clock” is same or different when recovered using “data” in the “communication signals” or “communications signals”.
Claims 21 recites the limitation “the clock signals” in line 1-2. There is insufficient antecedent basis for this limitation in the claim or any claim it depends upon.
Claims 21 recites the limitation “the root devices” in line.  However, claims 1 and 4 upon which claim 21 depends on only claim a single “root device” .  Therefore, it is unclear, to which “root devices” are begin referred too.
Claims 2-10 and 12-20 are rejected for at least their dependency in claims 1 and 11, respectively.



Allowable Subject Matter
Claim 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-10, and 12-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/            Examiner, Art Unit 2633 
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633